Mr. Chief Justice Hilliard
delivered the opinion of the court.
A proceeding under the Workmen’s Compensation Act in which claimant enjoyed favorable finding and award at the hands of the Industrial Commission. In an appropriate proceeding instituted in the district court, it was ordered, adjudged and decreed that the award of the commission be, and the same was, “affirmed and sustained.”
The sole question involved on error, as it was at the hearing in the district court, is, Did the injury which claimant suffered, occur in the course of his employment? The points specified stress only that question, and the same limit is emphasized in the brief of plaintiff in error.
That claimant was gravely injured is not questioned, and that the award fixed by the commission conformed in sum to what the law provides in the circumstances here is unchallenged. We have been at' pains to read and reread the evidence—to detail which would serve no useful purpose—and are in accord with the finding and decree of the distinguished district judge, that since the “evidence is conflicting,” the question presented thereby was resolvable by the commission, which, addressing itself thereto, found and awarded as already stated. We do not perceive error.
Let the judgment be affirmed.